Citation Nr: 0828321	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-20 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1999 to 
December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania that granted service connection 
for PTSD and assigned an initial rating of 50 percent.  A 
timely appeal was perfected from this rating action.  
Subsequently, the claims file was transferred to the RO in 
Pittsburgh, Pennsylvania.  The Board remanded this case back 
to the RO for additional development in February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), are applicable to 
this appeal.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate this claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  On remand, the AMC/RO must 
provide notice that satisfies the criteria set forth by the 
Court in Vazquez-Flores.

The Board notes that the examiner who conducted the November 
2007 VA examination remarked that he accessed the veteran's 
VA medical records via the VA Healthcare System database.  He 
referred to a VA outpatient psychiatric appointment of August 
2007 as well as several other VA outpatient records that are 
not in the claims file.  Apparently the AMC/RO neglected to 
obtain the veteran's recent VA outpatient medical records on 
remand.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Copies of the veteran's VA outpatient 
and inpatient medical records in the claims file, from the 
Pittsburgh VAMC, are dated to February 2005.  Hence, on 
remand the AMC/RO should obtain any additional records from 
the VAMC and clinics that are pertinent to the veteran's 
claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send to the veteran 
and his representative a letter ensuring 
that all notification and development 
action required by the VCAA (cited to 
above) for the claim currently on appeal 
is completed.  In particular, the AMC/RO 
should ensure that its notice letter meets 
the requirements of Vazquez-Flores v. 
Peake (cited to above), as appropriate.  

2.  The AMC/RO contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his PTSD 
since February 2005.  After the veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  Of particular 
interest are all VA medical records 
relating to treatment for PTSD.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

4.  Once the requested records have been 
associated with the claims file, the issue 
on appeal should be reviewed.  If any 
benefit sought remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




